De Courcy, J.
It is admitted for the purposes of the offer of proof, that the check of the Paige Company and the two of the Chandler Company were delivered by them, respectively, to one H. C. Castle, were payable to his order and were indorsed by him to the plaintiff; and that the plaintiff is the owner and holder of them. These actions were brought after the defendants had stopped payment of the checks.
In our opinion the trial judge was correct in ruling that the offer made did not constitute a defence. The letter of W. A. Castle, dated some days after these actions were instituted, shows that he deposited to his own credit in the plaintiff’s bank a check for a certain sum of money as security to guarantee the plaintiff from loss in enforcing payment of the unpaid checks. The fact that the plaintiff cashed and held the proceeds of this check, instead of retaining the paper itself, must have been contemplated as the ordinary business method of dealing with it, and the plaintiff acquired thereby no additional title to the proceeds.
The evidence offered would not warrant the conclusion contended for by the defendants, namely, that the plaintiff has been paid in full on the checks. Nor does the offer of proof support any other defense set up in the answers.
In each action the entry must be

Exceptions overruled.